IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 42450/42451

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 548
                                               )
       Plaintiff-Respondent,                   )   Filed: July 10, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
ALVIN DUTTON ALVES,                            )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Judgments of conviction and concurrent unified sentences of fifteen years with
       three years determinate for attempted strangulation, fifteen years with three years
       determinate for domestic violence in the presence of a child, and five years with
       three years determinate for intimidating a witness, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       In this consolidated appeal, Alvin Dutton Alves pled guilty to one count of attempted
strangulation, Idaho Code § 18-923; and one count of domestic violence in the presence of a
child, I.C. §§ 18-903, 18-918(2), and 18-918(4). In exchange for his guilty plea, additional
charges were dismissed. During the pendency of the domestic violence case, Alves was charged
with intimidating, impeding, influencing, or preventing the attendance of a witness, I.C. § 18-
2604(3); and attempting to violate or violating a no-contact order, I.C. § 18-920, 18-306. Alves
pled guilty to one felony count of intimidating a witness and two misdemeanor counts of

                                               1
attempting to violate or violating a no-contact order. The district court imposed concurrent
unified sentences of fifteen years with three years determinate for attempted strangulation and
domestic violence in the presence of a child, and a concurrent sentence of five years with three
years determinate for intimidating a witness, with concurrent jail time on the misdemeanors. The
district court retained jurisdiction in both cases and at the conclusion of the retained jurisdiction
period, suspended the sentences and placed Alves on probation. Alves appeals, contending that
his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Alves’s judgments of conviction and sentences are affirmed.




                                                   2